Title: To Alexander Hamilton from James McHenry, 6 June 1798
From: McHenry, James
To: Hamilton, Alexander


Philadelphia 6 June 1798
My Dear Hamilton.
I had reckoned upon the immediate arrival of the Secry. of Marine when I wrote you that I should leave this City for New York to-day. He will not be here before Friday. I cannot of course set out sooner than monday. I have requested Lt. Col. Doughty to join me at Brunswick, and will bring with me one Hill who possesses information which may be useful.
Yours sincerely
James McHenry
Alexander Hamilton.
